          Case 1:20-cv-00130-DLH-CRH Document 32 Filed 01/04/21 Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NORTH DAKOTA

Connie E. Lee Living Trust, et. al.,)
                                    )
                Plaintiffs,         )     ORDER DENYING DEFENDANT
                                    )     JAMES LEBENTHAL’S MOTION
        vs.                         )     TO DISMISS
                                    )
James B. Lebenthal, and DOES        )     Case No. 1: 20-cv-130
1 to 10, inclusive,                 )
                                    )
                Defendants.         )
______________________________________________________________________________

           Before the Court is Defendant James Lebenthal’s motion to dismiss for failure to state a

claim filed on August 14, 2020. See Doc No. 11. The Connie E. Lee Living Trust, Connie Lee,

and Donald Lee filed a response in opposition to the motion on September 4, 2020. See Doc. No.

20. The Defendant filed a reply brief on September 18, 2020. See Doc. No. 25. For the reasons

set forth below, the motion to dismiss for failure to state a claim is denied.



I.         BACKGROUND

           Plaintiff Connie E. Lee Living Trust (“Lee Trust”) is a trust organized under the laws of

the State of North Dakota and established on November 21, 2011. The Trust acts by and through

its co-trustee plaintiffs Connie E. Lee and Donald Lee (“the Lees”) 1. The Lees are a married

couple, both residing in North Dakota, and at the relevant time, were over the age of sixty-five

years old.

           Defendant James B. Lebenthal is a resident of the State of New York and was Chief

Investment Officer and Chief Executive Officer of Lebenthal Asset Management (“LAM”).

Defendant Alexandra Lebenthal is a resident of the State of New York and was President and Chief


1
    Collectively, the Trust, Connie Lee, and Donald Lee will be referred to as “Plaintiffs.”

                                                             1
      Case 1:20-cv-00130-DLH-CRH Document 32 Filed 01/04/21 Page 2 of 7




Executive Officer of Lebenthal Holdings, LLC (“Holdings”). James and Alexandra Lebenthal

were both officers and shareholders of Holdings; Holdings is the parent company of LAM. On

December 15, 2020, Alexandra Lebenthal was dismissed from this action for lack of personal

jurisdiction. See Doc. No. 31.

       In the complaint, the Plaintiffs allege James and Alexandra Lebenthal breached their

fiduciary duties owed to them as prospective clients. See Doc. No. 1, p. 9. The Plaintiffs state

that because James and Alexandra Lebenthal were investment advisor representatives licensed

with the United States Securities and Exchange Commission (“SEC”), and were officers and

shareholders of Holdings and LAM, the Defendants owed them a fiduciary duty under common

law and federal securities statutes, which required them to give faithful, honest service, and act in

the Plaintiffs’ best interests. The Plaintiffs allege the Defendants received nonpublic financial

information to develop a comprehensive written investment allocation strategy for the Plaintiffs.

       The Plaintiffs state James Lebenthal utilized all the information he obtained from the

Plaintiffs to build a financial profile for the Plaintiffs and build an asset allocation model. The

Plaintiffs contend James Lebenthal was specifically informed in December 2014, that the Plaintiffs

were selling a real estate asset with significant capital gains and the Plaintiffs had planned to rely

on Internal Revenue Code Section 1031 to defer capital gain taxes in order to purchase another

real estate asset. This like-kind exchange is a common mechanism to exchange appreciated

property for new property without incurring capital gain taxes. The Section 1031 exchange (“1031

exchange”) would have allowed the Plaintiffs to defer all the capital gains tax on the sale and to

invest all the proceeds into one more replacement real estate asset(s). The Plaintiffs had an

estimated closing date on the real estate sale in early January 2015, and were reviewing possible




                                                  2
      Case 1:20-cv-00130-DLH-CRH Document 32 Filed 01/04/21 Page 3 of 7




replacement assets in December 2014; the Plaintiffs state these facts were disclosed to James

Lebenthal in December 2014.

       At a January 6, 2015, meeting the Plaintiffs expressed to Lebenthal the potential of

deferring the taxes and any investment recommendations would need to generate returns greater

than the tax deferral and real estate asset benefits. It is alleged the estimated taxes would have

been approximately $500,000. At the same meeting, James Lebenthal gave the Plaintiffs a printed

power point presentation. The power point displayed LAM as the asset manager and displayed

James Lebenthal as the CEO. The Plaintiffs contend the power point was a marketing piece

emphasizing the fiduciary duty the Defendants owed the Plaintiffs.

       The Plaintiffs allege the actions of the Defendants fell below the industry standard of care.

The Plaintiffs argue the Defendants breached this duty by ignoring the tax deferral benefits and

inducing the Plaintiffs to abandon their planned 1031 exchange. The Plaintiffs further allege the

Defendants violated N.D.C.C. §§ 10-04-02 and 10-04-17 by acting in concert, as joint-venturers,

co-conspirators, partners, alter egos, aiders, and co-participants, and as agents of each other within

the course of their employment and duties with Holdings and LAM, respectively. The Plaintiffs

argue the Defendants are liable for each other’s behavior under employment; agency; securities

law, industry custom, and practice.

       The Plaintiffs filed this action in the Northeast Central Judicial District of North Dakota

against James B. Lebenthal, Alexandra Lebenthal, and DOES 1 to 10, alleging the Defendants

breached their fiduciary duty, engaged in constructive fraud, acted negligently, and violated the

North Dakota Securities Act. In response to the complaint, the Defendants removed the action to

this Court and James Lebenthal filed the instant motion to dismiss for failure to state a claim on

August 14, 2020. See Doc. No. 11. The Plaintiffs filed a response in opposition to the motion on



                                                  3
       Case 1:20-cv-00130-DLH-CRH Document 32 Filed 01/04/21 Page 4 of 7




September 4, 2020, requesting the Court deny the motion and allow the Plaintiffs leave to file an

amended complaint. See Doc. No. 20. On September 18, 2020, James Lebenthal filed a reply

brief. See Doc. No. 25. On August 14, 2020, James Lebenthal filed a motion requesting oral

argument regarding his motion to dismiss. See Doc. No. 14. On October 19, 2017, the Plaintiffs

filed a Financial Industry Regulatory Authority (“FINRA”) arbitration action against Lebenthal &

Co. LLC, Lebenthal Wealth Advisors, LLC, Alexandra Lebenthal, and James Lebenthal. The

record is scarce pertaining to the nature of the arbitration. However, the record reveals the

arbitration took place on February 20, 2020, - February 29, 2020, in Bismarck, North Dakota.

Pursuant to FINRA practices, FINRA sets the venue where the Plaintiffs reside.



II.    STANDARD OF REVIEW

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a pleading to contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure mandates the dismissal of a claim

if there has been a failure to state a claim upon which relief can be granted. In order to survive a

motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). A plaintiff must show that success on the merits is more than a “sheer

possibility.” Id. A complaint is sufficient if its “factual content . . . allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The court must

accept all factual allegations as true, except for legal conclusions or “formulaic recitation of the

elements of a cause of action.” Id. at 681. Detailed factual allegations are not necessary under the

Rule 8 pleading standard, rather a plaintiff must set forth grounds of its entitlement to relief which



                                                   4
       Case 1:20-cv-00130-DLH-CRH Document 32 Filed 01/04/21 Page 5 of 7




“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does

not “suffice if it tenders a naked assertion devoid of further factual enhancement.” Ashcroft, 556

U.S. at 678. The determination of whether a complaint states a claim upon which relief can be

granted is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. Dismissal will not be granted unless it appears beyond

doubt the plaintiff can prove no set of facts entitling plaintiff to relief. Ulrich v. Pop Cnty, 715

F.3d 1054, 1058 (8th Cir. 2013).



III.   LEGAL DISCUSSION

       James Lebenthal contends the Plaintiffs have failed to meet the pleading standards required

under United States Supreme Court and Eighth Circuit precedent, failed to state claims upon which

relief can be granted, and this action should be dismissed pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. The Plaintiffs assert they sufficiently alleged James Lebenthal breached

his fiduciary duty, engaged in constructive fraud, acted negligently, and violated the North Dakota

Securities Act.

       The pleading standard under Rule 12(b)(6) contemplates that plaintiffs will often be unable

to prove definitely the elements of the claim before discovery, particularly in cases where the

necessary information is within the control of the defendants. Ash v. Anderson Merchandisers,

LLC, 799 F.3d 957, 961 (8th Cir. 2015). The pleading standard only requires the plaintiff allege

sufficient facts to state a plausible claim. Id. The Court finds the Plaintiffs have pled sufficient

facts in their complaint to support their claims against James Lebenthal. The motion to dismiss

the Plaintiffs’ claims against James Lebenthal is denied.



                                                 5
      Case 1:20-cv-00130-DLH-CRH Document 32 Filed 01/04/21 Page 6 of 7




       The Plaintiffs requested leave to file an amended complaint in their response brief. See

Doc. Nos. 20 and 22. The Defendant opposed the motion in his reply brief. See Doc. No. 25.

Federal Rule of Civil Procedure 15(a) states:

       (a) Amendments Before Trial.

          (1) Amending as a Matter of Course. A party may amend its pleading once as
          a matter of course within:

             (A) 21 days after serving it, or

             (B) if the pleading is one to which a responsive pleading is required, 21 days
             after service of a responsive pleading or 21 days after service of a motion
             under Rule 12(b), (e), or (f), whichever is earlier.

          (2) Other Amendments. In all other cases, a party may amend its pleading only
          with the opposing party’s written consent or the court’s leave. The court should
          freely give leave when justice so requires.


       Fed. R. Civ. P. 15(a). Rule 15(a)(2) provides that the Court may permit a party to amend

the pleadings when justice so requires. It is generally left to the court’s discretion whether to grant

leave to file an amended pleading. Gamma-10 Plastics, Inc. v. Am. President Lines, Ltd., 32 F.3d

1244, 1255 (8th Cir. 1994); Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 224 (8th

Cir. 1994); Brown v. Wallace, 957 F.2d 564, 566 (8th Cir. 1992). “Unless there is a good reason

for denial, ‘such as undue delay, bad faith, or dilatory motive, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the non-moving party, or futility of the

amendment, leave to amend should be granted.’” Becker v. Univ. of Neb. At Omaha, 191 F.3d

904, 907-08 (8th Cir. 1999) (original citation omitted). Fed. R. Civ. P. 15(a). This is the Plaintiffs’

first request to amend the complaint. At this stage, the Court concludes it is in the interests of

justice to grant the Plaintiffs leave to file an amended complaint to assert additional claims

supported by the pleadings and record.



                                                  6
       Case 1:20-cv-00130-DLH-CRH Document 32 Filed 01/04/21 Page 7 of 7




IV.     CONCLUSION

        The Court has carefully considered the entire record, the parties’ briefs, and the relevant

case law. For the reasons set forth above, the Court DENIES James Lebenthal’s motion to dismiss

for failure to state a claim (Doc. No. 11), finds MOOT the Defendant’s motion to requesting oral

arguments (Doc. No. 14), and GRANTS the Plaintiffs leave to file an amended complaint (Doc.

No. 22). The Plaintiffs shall file an amended complaint within thirty (30) days from the date of

this order.

        IT IS SO ORDERED.

        Dated this 4th day of January, 2021.

                                               /s/ Daniel L. Hovland
                                               Daniel L. Hovland, District Judge
                                               United States District Court




                                                  7
